DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the manually-actuated system configured to rotate the tubular shaft (as recited in claims 67 and 69) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 67, 70-72, and 74-83 are objected to because of the following informalities:
Claim 67 introduces “a device configured to control the lighting elements” in line 10, and claims 67, 70-72, and 74-83 later reference “the control device”. It is clearly understood that the recitations of 
Claim 67 recites “the tubular shaft being rotatable in at least one of two directions” in lines 5-6 and later recites “a rotation in two directions” in line 25 and “the two directions” in line 28. It is understood that the two directions in each of these recitations are the same, so the recitation in line 25 should be amended to instead recite “a rotation in each of the two directions”, or a similar recitation.
Appropriate correction is required. Applicant is also advised that amendments to the claims should be presented with mark-up including underlines for new limitations and strike-through for deleted limitations. The limitation “wherein the casing is configured to be inserted in the tubular shaft, or between the tubular shaft and the support structure, and is provided with means for idly supporting the tubular shaft at one end,” in lines 18-20 of the claims field 9/8/21 was amended to instead recite “wherein the casing is provided with means for idly supporting the tubular shaft at one end,” in lines 18-19 of the reply filed 2/5/22 without corresponding mark-up. This appears to be the only instance of mark-up that was mistakenly omitted, but indications of amendments should be provided in the future.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites “a wireless receiver” in line 2, but claim 67 previously introduces “a receiver” in line 16. It is unclear if multiple receivers are required, or if the one recited in claim 81 is intended to 
Claims 82-85 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-72, 74-77, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358). Note: A machine translation of the Clement patent document has been provided with this Office Action. References to the Clement patent document are directed to the machine translation.
Regarding claim 67, Clement discloses a roller covering installation (10), onto which lighting elements (20) are mounted, the roller covering installation comprising:
a support structure (12) configured to constrain the roller covering installation to an outer fixed structure (line 98 discloses a building to which the awning is installed);
a tubular shaft (16) supported by the support structure, the tubular shaft being rotatable in at least one of two directions (lines 19-30 and lines 78-81 disclose that the winding tube is rotatable in two directions);
a covering (13) to be rolled on the tubular shaft and to be unrolled therefrom [FIG. 1];
a plurality of the lighting elements (20) applied to at least one component of the roller covering installation [FIG. 1]; and
a device (30, 40, B2, R2) configured to control the lighting elements, 
wherein the device includes:
a power supply (30) for the lighting elements (lines 97-98);

a receiver (R2) connected to or incorporated in the control unit and configured to receive control signals from outside to control the lighting elements (lines 126-129, 169-173), and
wherein a drive unit (17) configured to cause a rotation in two directions of the tubular shaft is provided on the tubular shaft at a first end thereof [FIG. 2], or the tubular shaft is associated, at the first end thereof, with a manually-actuated system configured to cause the rotation in the two directions of the tubular shaft.
Clement does not disclose that the device includes a casing inserted and accommodated in the tubular shaft having the power supply, control unit, and receiver arranged therein; means for idly supporting the tubular shaft at one end; or that the drive unit is inserted inside the tubular shaft at a first end and the control device is inserted in the tubular shaft at a second end.
Nonetheless, Mullet discloses a roller covering installation comprising a device comprising a casing (26, 46) inserted and accommodated inside a tubular shaft (12), wherein a power supply (30) and a control unit (58) are arranged inside the casing [FIGS. 1-3], wherein the casing is provided with means (38, 50) for idly supporting the tubular shaft at one end [FIG. 1], said means comprising adapters (bearing 38 and support lip 50 define adapters for the casing) and interposed between the casing and the tubular shaft [FIGS. 1, 3], the adapters idly supporting the casing inside the tubular shaft (column 4, lines 54-62; column 5, lines 9-19) [FIGS. 1, 3], and a head (body of the end cap 46) associated with the casing, the head constraining the casing to a support structure (44), wherein a drive unit (60) is inserted and accommodated inside the tubular shaft at a first end thereof [FIGS. 1, 4], and wherein the control device is inserted and accommodated inside the tubular shaft at a second end of the tubular shaft [FIGS. 1, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device and drive unit of Clement to include a casing and positioning of the control device and drive unit inside the tubular shaft, as taught by Mullet, in order to allow for a more compact configuration that enables the use of a longer shaft and wider covering in the same space by moving the operating components into the shaft. It is also noted that the positioning 
Regarding claim 68, Clement discloses that the roller covering is motorized (via motor 17).
Regarding claim 69, Clement discloses that the covering is adapted to be rolled or unrolled about the tubular shaft manually (the covering can be operated by manually pressing the button B2; it is noted that a manual operation mechanism for physically rotating the tubular shaft is not required by this limitation).
Regarding claim 70, Clement discloses that the lighting elements are electrically connected to the control device accommodated in the tubular shaft by electric conductor cables (C3; lines 102-105) running inside one or more of the support structure [FIGS. 2, 4], the tubular shaft, a crosspiece of the roller covering installation, or a system guiding translational movements of the crosspiece with respect to the support structure.
Regarding claim 71, Clement discloses that the control device of the lighting elements is constructed, positioned, and operable to be independent and autonomous from an actuator (17) of the roller covering (separate buttons B1 and B2 are provided for independent operation of the actuator and the lighting; lines 113-116).
Regarding claim 72, Clement discloses the tubular shaft, but does not disclose the casing.
Nonetheless, Mullet discloses the casing (26, 46), which is configured to be removable and fully inserted and accommodated inside of the tubular shaft [FIGS. 1, 3]. As described with respect to claim 67 above, it would have been obvious to have modified the assembly of Clement to include the casing taught by Mullet, in order to provide a more compact configuration for the operating components of the assembly.
Regarding claim 74, Clement discloses that the control device further comprises an output interface (panel interface of the control unit 40) positioned outside the tubular shaft, the output interface being connected to the control unit and to the lighting elements [FIGS. 2, 4], but does not disclose a casing. As described with respect to claim 67 above, it would have been obvious to have modified the 
Regarding claim 75, Clement discloses that the control device further comprises drivers of control/communication with the output interface that are implemented in the control unit (the radio link disclosed in lines 169-173 and the radio signals S1 and S2 read on the claimed drivers of control/communication).
Regarding claim 76, Clement discloses that the receiver of the control device is incorporated in or connected to an electronic circuit of the control unit (lines 126-129) but does not disclose a casing. As described with respect to claim 67 above, it would have been obvious to have modified the assembly of Clement to include the casing taught by Mullet, in order to provide a more compact configuration for the operating components of the assembly.
Regarding claim 77, Clement discloses that the control device further comprises a cable (C4, C5) for connection to an external electric power network (lines 97-109).
Regarding claim 79, Clement discloses the control device and the tubular shaft, but does not disclose first and second flaps.
Nonetheless, Mullet discloses a control device comprising a first flap (28) that provides access to the casing from outside (column 4, lines 42-53), the first flap being provided on a side wall (outer wall of the casing portion 46) of the casing [FIGS. 1-3] and being incorporated in the casing so as to face, at least in part, a second flap (82) incorporated in the tubular shaft.
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Clement to include the flaps taught by Mullet, in order to allow means for insertion and removal of the operating components, and to allow access for replacement of batteries or repairs to the assembly.

Claims 78, 80, and 81 and are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358), as applied to claim 81 above, and further in view of Woo (KR 10-2011-0114944). Note: The Woo patent document was cited by Applicant and a copy was also provided by Applicant on 1/28/20. A machine translation of the Woo patent .
Regarding claim 78, Clement, as modified above discloses a battery for supplying power to the control device (as taught by Mullet above), but does not disclose a rechargeable battery.
Nonetheless, Woo discloses a roller covering installation comprising a rechargeable battery (10; paragraph 0023) for supplying power to the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a rechargeable battery, as taught by Woo, in order to prolong the life of the power source while allowing operation without direct connection to an external power source.
Regarding claim 80, Clement, as modified above, discloses that the control device is accommodated inside the casing (as taught by Mullet above) and a motor (17) positioned at an end of the tubular shaft and configured to cause a rotation of the tubular shaft, but does not disclose an inverter.
Nonetheless, Woo discloses a roller covering installation comprising an inverter (11) that is accommodated within a casing for supplying power from an external, low-voltage supply (the external supply is a solar module 9, which is known in the art to be a low-voltage supply) to the assembly.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include an inverter, as taught by Woo, in order to enable the use of a solar panel module to power the assembly, to provide a renewable source of energy for the operation of the lights and the motor.
Regarding claim 81, Clement, as modified above, discloses that the control device further comprises a wireless receiver (R1, R2) for remotely controlling the lighting elements and/or the motor configured to cause rotation of the tubular shaft (lines 113-116).

Claims 82-85 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (FR 2 808 047) in view of Mullet (U.S. Patent No. 8,371,358) and Woo (KR 10-2011-0114944), as applied to claim 81 above, and further in view of Thompson (U.S. Patent Application Publication No. 2017/0275884).
Regarding claim 82, Clement, as modified above, discloses that the receiver is arranged inside the casing of the control device, but does not disclose a light, wind, or rain sensor.
Nonetheless, Thompson discloses a roller covering installation comprising a receiver that is wirelessly connected to a light, wind, or rain sensor (paragraphs 0080-0083).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a light, wind, or rain sensor wirelessly connected to the receiver, as taught by Thompson, in order to enable automatic operation of the covering assembly in response to environmental conditions, so as to provide shading or weather protection without requiring direct input from a user.
Regarding claims 83-85, Clement, as modified above, discloses that the control device is accommodated inside the casing; and that the wireless receiver is arranged to communicate wirelessly with a remote terminal (Clement: 40; lines 169-173), but does not disclose a wireless transmitter or transceiver.
Nonetheless, Thompson discloses a roller covering installation comprising a wireless transmitter to indicate a status of the lighting elements and/or the motor (paragraph 0077; it is noted that the disclosure of a transceiver inherently includes a transmitter), wherein a wireless receiver and the wireless transmitter are implemented in a wireless transceiver (paragraphs 0077, 0079).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the assembly of Clement, as modified above, to include a transceiver, as taught by Thompson, in order to enable monitoring of the status of the assembly to ensure consistent and reliable operation.

Response to Arguments
Applicant’s arguments, filed 2/5/22, with respect to the rejection(s) of claim(s) 67-72 and 74-85 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Clement, Mullet, Woo, and Thompson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634